Jenkins, Justice.
This case is controlled in all material respects by Great Atlantic & Pacific Tea Co. v. Columbus, 189 Ga. 458 (6 S. E. 2d, 320), in which all the essential facts were similar, and which we consider sound. On the question of the duty of courts to declare a municipal ordinance invalid as unreasonable, the Columbus ease is supported in terms by Richardson v. Coker, 188 Ga. 170 (3 S. E. 2d, 636), and in our opinion is also supported by other earlier unanimous decisions of this court. The motion to review and overrule the two cases named is, after full consideration, denied. The judgment of the trial court is therefore affirmed for the reasons stated in the Oolumbus case; that is, the court had equitable jurisdiction, and the ordinance levying the tax was unreasonable. Judgment affirmed.

All the Justices concw.

William T. Gary, Wilmer D. Lanier, Roy V. Harris, and W. K. Miller, for plaintiffs in error.
Phillips & Abbol, Hirsch, Smith & Kilpatrick, MacDougald, Troutman & Arkwright, Curry & Curry, Ccuruthers Ewing, and Feldman, Kit telle, Campbell & Ewing, contra.